Citation Nr: 1743027	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 and July 1960 to August 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chair.  The motion is granted and the appeal is advanced on the docket based on the Veteran's age.  38 C.F.R. § 20.900(c) (appeals may be advanced on the docket when a Veteran is 75 or more years of age).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's sleep apnea was incurred during active service.  


CONCLUSION OF LAW

The criteria for direct service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to this claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The Veteran is claiming service connection for sleep apnea.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of sleep apnea began during active service.  There are two medical nexus opinions of record.  The July 2010 VA examiner provided a negative nexus opinion as to a causative relationship between the Veteran's posttraumatic stress disorder (PTSD) and his sleep apnea; however, the Veteran has since clarified including in his November 2012 VA Form 9 (substantive appeal), that he is also claiming entitlement to service connection on a direct basis and not as secondary to PTSD.  Therefore, this opinion cannot be afforded any probative weight because it is not relevant to the issue to be resolved.

The February 2015 VA examiner provided a negative nexus opinion as to direct service connection with the rationale that the Veteran's in-service sleep symptoms documented in his service treatment records (STRs) were related to bad dreams or anxiety and that sleep apnea is anatomical rather than psychiatric.  The examiner also stated that sleep apnea is diagnosed by a sleep study, which the Veteran did not undergo until after active service.  Notably, this examiner did not interview or examine the Veteran, but rather, based his opinion on his review of available records (which did not include the transcript of the Veteran's Board hearing).  

During his May 2017 Board hearing, the Veteran testified that his wife had first noticed his snoring in the 1970s.  His snoring worsened to the point where he would wake himself up.  The Veteran's wife testified that she noticed he appeared to stop breathing for short periods while sleeping, and that she would need to pat him on the back for him to start breathing normally.  She testified that he seemed to be fighting for air while sleeping.  The Veteran and his spouse testified that these symptoms had continued without break since service.  

After a careful review of the evidence, the Board finds that it is as least as likely as not that the Veteran's sleep apnea, although not formally diagnosed until after service, was incurred during active service.  In reaching this conclusion, the Board finds the Veteran and his wife's testimony competent, credible, and highly probative of the fact that the Veteran's sleep symptoms started in service and continued through his diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The same symptoms reported by the Veteran and his wife during the hearing formed the basis of the November 2009 VA clinician's assessment of probable sleep apnea, which was later confirmed through a sleep study.  The Board also considered the February 2015 nexus opinion, but finds this less probative because the examiner did not discuss (and was potentially unaware of) the Veteran's specific sleep symptoms such as snoring, periods of apnea, and gasping for breath.  Moreover, the examiner's rationale that apnea is anatomic and not psychiatric is not relevant to the central question here, and therefore without probative weight.  As noted above, the July 2010 VA examiner's negative opinion was not afforded probative weight because it did not address direct service connection, as claimed by the Veteran.  Because the probative evidence of record is positive as to incurrence of sleep apnea during service, service connection for sleep apnea is warranted.  

ORDER

Service connection for sleep apnea is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


